Exhibit 10.75

--------------------------------------------------------------------------------



 

STOCK PURCHASE AND WARRANT AGREEMENT

 

 

 

Between

 

 

KFx INC.

a Delaware limited liability company

 

 

 

and

 

 

 

ARCH COAL, INC.

a Delaware corporation

 

 

 

 

October 5, 2005

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

STOCK PURCHASE AND WARRANT AGREEMENT



            This Stock Purchase and Warrant Agreement (this “Agreement”), dated
as of October 5, 2005 is between KFx Inc., a Delaware corporation (“KFx”), and
Arch Coal, Inc., a Delaware corporation (“Arch”).



Recitals



            A.        A coal beneficiation plant with an initial design capacity
of 8,000,000 tons per year, using a patented technology known as the K-Fuel
Technology, is (subject to the terms of the Master Agreement referenced below)
planned to be located and built on the Coal Creek Properties owned by Ark Land
Company, an affiliate of Arch, in Campbell County, Wyoming (the “Coal Creek
Plant”) by KFx Plant II, LLC, an affiliate of KFx (“Operator”).



            B.         Simultaneously with the execution of this Agreement, KFx
and Arch are entering into a Master Agreement that contemplates the potential
execution by the parties of certain required agreements related to the design,
planning, permitting, development, construction and operation of the Coal Creek
Plant (collectively, as defined in the Master Agreement, the “Operative
Agreements”).



            C.        Arch desires to purchase shares of KFx common stock in
connection with its entry into the Master Agreement and this Agreement.



            D.        KFx and Arch desire to set forth the terms on which KFx
shall grant Arch a warrant to purchase a certain additional amount of KFx common
stock.



Agreement



            In consideration of the covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, KFx and Arch hereby agree as follows:



            1.         Purchase of Common Stock.  Arch hereby agrees to purchase
the number of shares of the common stock, par value $.001 per share, of KFx (the
“Common Stock”) equal to the result obtained by dividing (x) the amount of
$3,000,000 by (y) the Pre-Announcement Price (as defined below).  Arch is,
contemporaneously with its execution and delivery to KFx of this Agreement and
the Master Agreement, delivering the amount of $3,000,000 to KFx by wire
transfer in immediately available funds, to an account designated in writing by
KFx.



            2.         Warrant.



                        2.1       Grant of the Warrant.  KFx hereby grants to
Arch the right and option (this “Warrant”) to purchase, on the terms and
conditions hereinafter set forth, shares of Common Stock, in the following
tranches:



Page 2 of 16

--------------------------------------------------------------------------------

Tranche A



The number of shares of Common Stock for which the Warrant shall be exercisable
under Tranche A (the “Tranche A Shares”) shall be equal to the result obtained
by dividing (x) the amount of $7,000,000 by (y) the Pre-Announcement Price (as
defined below).  The purchase price of the Tranche A Shares shall be the
Pre-Announcement Price multiplied by the number of Tranche A Shares being
purchased (the “Tranche A Exercise Price”).



The Warrant shall be exercisable for Tranche A Shares from the date hereof until
5 p.m., Denver time, on the 30th day immediately following the date on which
Arch receives written notice from KFx of Completion of Fort Union Plant
Commissioning (as defined below), at KFx’s plant at 3574 Garner Lake Road,
Gillette, Wyoming (the “Fort Union Plant”).  The “Completion of  Fort Union
Plant Commissioning” shall mean the first calendar day after the successful
completion of a performance test (over three consecutive days) covering each
processor in the Fort Union Plant that shows that each processor is achieving a
minimum of 75% of its initial design capacity.



Tranche B



The number of shares of Common Stock for which the Warrant shall be exercisable
under Tranche B (the “Tranche B Shares”) shall be equal to the result obtained
by dividing (x) the amount of $10,000,000 by (y) the Pre-Announcement Price plus
$1.00.  The purchase price of the Tranche B Shares shall be the Pre-Announcement
Price plus $1.00 multiplied by the number of Tranche B Shares being purchased
(the “Tranche B Exercise Price”).



The Warrant shall be exercisable for Tranche B Shares from the date hereof until
5 p.m., Denver time, on the 30th day immediately following the date on which the
Operative Agreements are executed and delivered by the parties.



Tranche C



The number of shares of Common Stock for which the Warrant shall be exercisable
under Tranche C (the “Tranche C Shares”) shall be equal to the result obtained
by dividing (x) the amount of $10,000,000 by (y) the Pre-Announcement Price plus
$3.00.  The purchase price of the Tranche C Shares shall be the Pre-Announcement
Price plus $3.00 multiplied by the number of Tranche C Shares being purchased
(the “Tranche C Exercise Price”).



The Warrant shall be exercisable for Tranche C Shares from the date hereof until
5 p.m., Denver time, on the 30th day immediately following the date on which
Arch receives written notice from KFx of the issuance to the owner of the Coal
Creek Plant of all necessary permits to build and operate the Coal Creek Plant.



Tranche D



The number of shares of Common Stock for which the Warrant shall be exercisable
under Tranche D (the “Tranche D Shares”) shall be equal to the result obtained
by dividing (x) the amount of $20,000,000 by (y) the Pre-Announcement Price plus
$5.00.   The purchase price of the Tranche D Shares shall be the
Pre-Announcement Price plus $5.00 multiplied by the number of Tranche D Shares
being purchased (the “Tranche D Exercise Price”).



Page 3 of 16

--------------------------------------------------------------------------------

The Warrant shall be exercisable for Tranche D Shares from the date hereof until
5 p.m., Denver time, on the first anniversary of the date on which Arch receives
written notice from KFx of the Completion of Coal Creek Plant Commissioning (as
defined below) of Coal Creek.  The “Completion of Coal Creek Plant
Commissioning” shall mean the first calendar day after the successful completion
of a performance test (over three consecutive days) covering each processor in
the Coal Creek Plant that shows that each processor is achieving a minimum of
75% of its initial design capacity.



“Pre-Announcement Price” shall mean $15.69, being the average of the daily high
and low reported sales price of shares of the Common Stock on the American Stock
Exchange over the 20 trading days immediately prior to the date of the public
announcement of the Master Agreement and the transactions contemplated thereby.



                        2.2       Exercise of the Warrant.



                                    (a)        Subject to the other terms and
conditions hereof, the Warrant may be exercised as to all or any portion of each
exercisable Tranche at any time, and from time to time, during and prior to the
expiration of each respective exercise window set forth above.  The failure of
Arch to exercise all or any portion of any Tranche hereunder shall not affect
its rights with regard to any other Tranche hereunder.  Each exercise of the
Warrant, or any part thereof, shall be evidenced by a notice in writing to KFx. 
The respective exercise price of the shares of Common Stock as to which the
Warrant may be exercised shall be paid in full at the time of exercise, and
shall be paid to KFx by wire transfer in immediately available funds.



                                    (b)        Arch shall not have any of the
rights of a stockholder of KFx with respect to the shares of Common Stock
covered by this Agreement except to the extent that one or more certificates of
such shares shall have been delivered to Arch, or Arch has been determined to be
a stockholder of record by the KFx Board of Directors, upon due exercise of the
Warrant.



                                    (c)        Prior to any exercise of the
Warrant by Arch, Arch may provide KFx written notice of such proposed exercise. 
Within ten calendar days of KFx’s receipt of such notice, KFx shall provide to
Arch an officer’s certificate to the effect that, except as set forth in an
accompanying disclosure schedule or in KFx’s public filings available via the
Securities and Exchange Commission’s Edgar System, each of the representations
and warranties of KFx set forth in Section 4 hereof is true and correct as of
the date of such certificate (except to the extent that such representations and
warranties speak as of another date).



                        2.3       Issuance of Shares.  Upon KFx’s determination
that the Warrant has been validly exercised as to any of the shares of Common
Stock issuable hereunder, the KFx Board of Directors shall cause the Secretary
of KFx to promptly issue certificates in Arch’s name for such shares.



            3.         Warrant Term; Adjustments.



                        3.1       Warrant Term.  Notwithstanding the provisions
of Section 2 hereof, the term of the Warrant (including without limitation each
Tranche hereunder, whether or not then exercisable) shall continue only until
the earliest to occur of (i) December 31, 2010,



Page 4 of 16

--------------------------------------------------------------------------------

(ii) August 1, 2006 in the event Operator fails to deliver the “Operator Notice”
(as defined in the Master Agreement” on or prior to July 1, 2006, or
(iii) thirty (30) days after Arch receives a notice from Operator that it will
not build the Coal Creek Plant, which date shall not be earlier than August 1,
2006.



                        3.2       Adjustments.  In case KFx shall (a) (i)
reorganize its capital, (ii) reclassify its capital stock, (iii) consolidate or
merge with or into another entity (in which KFx is not the surviving corporation
or in which there is a change in or distribution with respect to the Common
Stock), or (iv) sell, transfer or otherwise dispose of all or substantially all
its property, assets or business to another entity or person and, (b) pursuant
to the terms of such reorganization, reclassification, merger, consolidation or
disposition of assets, shares of common stock of the successor or acquiring
entity, or any cash, shares of stock or other securities or property of any
nature whatsoever (including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring entity
or person ("Other Property"), are to be received by or distributed to the
holders of Common Stock, then Arch shall have the right thereafter to receive,
upon exercise of the Warrant, the number of shares of common stock of the
successor or acquiring entity or of KFx, if it is the surviving corporation, and
Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock for which the Warrant is exercisable
immediately prior to such event.  In the event (except in the case of
transactions covered above) that as a result of recapitalization, stock split,
combination of shares or stock dividends payable with respect to the Common
Stock, the outstanding shares of Common Stock are at any time increased or
decreased or changed into or exchanged for a different number or kind of share
or other security of KFx, then appropriate adjustments in the price, number and
kind of such securities then subject to the Warrant shall be made effective as
of the date of such occurrence so that the position of Arch upon exercise will
be substantially the same as it would have been had it owned immediately prior
to the occurrence of such events the Common Stock subject to the Warrant.  Each
such adjustment shall be made successively whenever any event listed above shall
occur, and KFx shall notify Arch of each such adjustment.



            4.         Representations and Warranties of KFx.  KFx represents
and warrants to Arch that, as of the date of this Agreement, except as set forth
in an accompanying disclosure schedule or in KFx’s public filings available via
the Securities and Exchange Commission’s Edgar System:



                        4.1       KFx is a corporation validly existing and in
good standing under the laws of the State of Delaware.



                        4.2       KFx has the corporate power to enter into this
Agreement and to carry out its obligations hereunder, and the execution,
delivery and performance by KFx of this Agreement has been duly authorized by
all necessary corporate action.



                        4.3       When issued in accordance with the terms of
this Agreement (including, without limitation, the receipt by KFx of the
appropriate purchase or exercise price), the shares of Common Stock to be issued
by KFx to Arch hereunder will be validly issued, fully-paid and non-assessable. 



Page 5 of 16

--------------------------------------------------------------------------------

                        4.4       There is no fact known to KFx (other than
general economic or industry conditions known to the public generally) that has
not been fully disclosed to the Arch that (i) reasonably could be expected to
have a material adverse effect on KFx or the price of its Common Stock or (ii)
reasonably could be expected to materially and adversely affect the ability of
KFx to perform its obligations pursuant to this Agreement.



                        4.5       There is no action, suit, claim, proceeding,
inquiry or investigation pending or, to KFx's knowledge, threatened, by or
before any court or public or governmental authority which, if determined
adversely to KFx or any of its subsidiaries, would have a material adverse
effect on KFx.



                        4.6       No “Event of Default” (as defined in any
agreement or instrument to which KFx or any of its subsidiaries is a party) and
no event which, with notice, lapse of time or both, would constitute an Event of
Default (as so defined), has occurred and is continuing with respect to KFx, or
to the knowledge of KFx with respect to any other party to any such agreement,
which could have a material adverse effect on KFx.



                        4.7       KFx has delivered to Arch, or has made
available via the Securities and Exchange Commission’s Edgar system, true and
complete copies of its Securities and Exchange Commission filings.  The  
audited consolidated balance sheet as of the most recent year end and the
related audited consolidated statements of operations and cash, and the
unaudited consolidated balance sheet as of the most recent quarter end and the
related audited consolidated statements of operations and cash, including in
each case the related notes and schedules thereto, contained in such Commission
filings (collectively, the “Financial Statements”) are complete and correct in
all material respects, have been prepared in accordance with United States
General Accepted Accounting Principles (“GAAP”) (subject, in the case of the
interim Financial Statements, to normal year-end adjust­ments and the absence of
footnotes, and subject, in case of the Pro Forma balance sheet to the absence of
footnotes) and in conformity with the practices consistently applied by KFx
without modification of the accounting principles used in the preparation
thereof, and fairly present the financial position, results of operations and
cash flows of KFx and its consolidated subsidiaries as at the dates and for the
periods indicated.



                        4.8       KFx and each of its subsidiaries is in
compliance with all laws, rules, regulations, codes, ordinances and statutes
(collectively “Laws”) material to it or to the conduct of its business.  KFx and
each of its subsidiaries possesses all permits, approvals, authorizations,
licenses, certificates and consents from all public and governmental authorities
which are  material to the conduct of its business.



                        4.9       Except as set forth in filings with the
Securities and Exchange Commission, (i) neither KFx nor any of its officers,
directors or “Affiliates” (as such term is defined in Rule 12b-2 under the
Exchange Act) has borrowed any moneys from or has outstanding any indebtedness
or other similar obligations to KFx; (ii) owns any direct or indirect interest
of any kind in, or controls or is a director, officer, partner, member or
employee of, or consultant to or lender to or borrower from, or has the right to
participate in the profits of, any person or entity which is (x) a competitor,
supplier, customer, landlord, tenant, creditor or debtor of KFx or any of its
subsidiaries, (y) engaged in a business related to the business of KFx or any of
its subsidiaries, or (z) a participant in any transaction to which KFx or any of
its subsidiaries is



Page 6 of 16

--------------------------------------------------------------------------------

a party; or (iii) is a party to any contract, agreement, commitment or other
arrangement with KFx or any of its subsidiaries.  Notwithstanding the foregoing,
this paragraph does not require the disclosure by KFx to Arch of any related
party transactions not required to be disclosed in the Commission Filings.



                        4.10     KFx maintains property and casualty, general
liability, workers' compensation, environmental hazard, personal injury and
other similar types of insurance with financially sound and reputable insurers
that is adequate, consistent with industry standards and KFx's historical claims
experience, to cover all loss contingencies which forseeably may arise in the
conduct of the business of KFx and its subsidiaries.  KFx has not received
notice from, and has no knowledge of any threat by, any insurer (that has issued
any insurance policy to KFx or any of its subsidiaries) that such insurer
intends to deny coverage under or cancel, discontinue or not renew any insurance
policy presently in force.



                        4.11     The operations of KFx and each of its
subsidiaries are in compliance with all applicable Environmental Laws and all
permits issued pursuant to Environmental Laws or otherwise;



       

            (a)  to its knowledge, KFx and each of its subsidiaries has obtained
all permits required under all applicable Environmental Laws  material to  the
conduct of  its business;

 

            (b)  neither KFx nor any of its subsidiaries is the subject of any
material outstanding written order of or agreement with any governmental
authority or person respecting (i) Environmental Laws, (ii) Remedial Action or
(iii) any Release or threatened Release of Hazardous Materials;

 

            (c)  neither KFx nor any of its subsidiaries has received any
material written communication alleging either or both that KFx or any of its
subsidiaries may be in violation of any Environmental Law or any permit issued
pursuant to Environmental Law, or may have any liability under any Environmental
Law; and

 

            (d)  except as set forth in the Commission filings, to KFx's
knowledge, there are no investigations of the business, operations, or currently
or previously owned, operated or leased property of KFx or any of its
subsidiaries pending or threatened which could lead to the imposition of any
material liability pursuant to any Environmental Law.



            For purposes of this Section 4.11:



            “Environmental Law” means any foreign, federal, state or local
statute, regulation, ordinance, or rule of common law as now or hereafter in
effect in any way relating to the protection of human health and safety or the
environment including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.



Page 7 of 16

--------------------------------------------------------------------------------

§ 136 et seq.), and the Occupational Safety and Health Act (29 U.S.C. § 651 et
seq.), and the regulations promulgated pursuant thereto.



            “Hazardous Material” means any substance, material or waste which is
regulated by the United States, Canada or any of its provinces, or any state or
local governmental authority including, without limitation, petroleum and its
by-products, asbestos, and any material or substance which is defined as a
“hazardous waste,” “hazardous substance,” “hazardous material,” “restricted
hazardous waste,” “industrial waste,” “solid waste,” “contaminant,” “pollutant,”
“toxic waste” or toxic substance” under any provision of any Environmental Law;



            “Release” means any release, spill, filtration, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, or leaching into
the indoor or outdoor environment, or into or out of any property;



            “Remedial Action” means all actions to (x) clean up, remove, treat
or in any other way address any Hazardous Material; (y) prevent the Release of
any Hazardous Material so it does not endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment; or (z) perform
pre-remedial studies and investigations or post-remedial monitoring and care.



                        4.12     There are no (i) strikes, work stoppages,
slowdowns, lockouts or arbitrations or (ii) material grievances or other labor
disputes pending or, to the knowledge of KFx, threatened against or involving
KFx or any of its subsidiaries.  There are no unfair labor practice charges,
grievances or complaints pending or, to the knowledge of KFx, threatened by or
on behalf of any employee or group of employees of KFx which are reasonably
likely to have a material adverse effect on KFx.



                        4.13     KFx has filed all tax returns which it is
required to file under applicable Laws.



                        4.14     No representation or warranty of KFx contained
in this Agreement, any schedule, annex or exhibit hereto or any agreement,
instrument or certificate furnished by KFx to Arch pursuant to this Agreement,
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
not misleading.



            5.         Representations of Arch.  Arch represents, warrants and
covenants to KFx as follows:



                        5.1       Arch will acquire, and continue to hold, the
Warrant and the shares of Common Stock issuable hereunder for Arch’s own account
for investment and not with a view to, or for sale or other disposition in
connection with, any distribution of all or any part thereof, except for
transfers (i) in an offering covered by a registration statement declared
effective by the Securities and Exchange Commission under the Securities Act of
1933, as amended (the “Securities Act”), covering the Warrant or the shares of
Common Stock issuable hereunder or (ii) pursuant to an applicable exemption
under the Securities Act.



Page 8 of 16

--------------------------------------------------------------------------------

                        5.2       Arch is an accredited investor as defined in
Rule 501 of Regulation D under the Securities Act.



                        5.3       Arch understands that the Warrant and the
shares of Common Stock issuable hereunder have not been registered pursuant to
the Securities Act or any applicable state securities laws and as such will be
characterized as “restricted securities” under federal securities laws, and that
under such laws and applicable regulations, neither the Warrant nor the shares
of Common Stock issuable hereunder can be sold or otherwise disposed of without
registration under the Securities Act or an exemption therefrom.  Arch
acknowledges that KFx is not obligated to register the Warrant or the shares of
Common Stock issuable hereunder under the Securities Act (except to the extent
set forth below).  Arch represents that it is familiar with Rule 144 promulgated
under the Securities Act, as currently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.



                        5.4       Arch understands that the certificates
evidencing the shares of Common Stock issuable hereunder will bear a legend
indicating the such shares have not been registered under applicable federal and
state securities laws and referring to the restrictions on transferability of
such shares imposed by such laws.  Arch agrees that such legend may be placed on
any certificate(s) issued in replacement or upon transfer of the shares of
Common Stock issuable hereunder and any transfer agent of KFx may be instructed
to require compliance thereunder.



                        5.5       Arch acknowledges that KFx has relied and will
rely on the foregoing matters with respect to the availability of an exemption
from registration of the offering and sale of the Warrant and the shares of
Common Stock issuable hereunder under the Securities Act and applicable state
securities laws.



            6.         Registration Rights.



                        6.1       KFx shall, within one-hundred and eighty days
of the date hereof, file a Registration Statement covering the registration of
the shares of Common Stock issued in accordance with Section 1 hereof, any other
shares of Common Stock then held by Arch and the shares of Common Stock issued
or issuable under the terms of the Warrant and shall use its commercially
reasonable efforts to cause such shares to be registered for resale by Arch. 
KFx shall have the right to delay such registration under certain circumstances
for one period not in excess of forty-five (45) days in any twelve (12) month
period.



                        6.2       Notwithstanding the foregoing, KFx shall not
be obligated to effect a registration (i) during the one hundred eighty (180)
day period commencing with the date of any public offering of KFx’s stock or
(ii) if it delivers notice to Arch that KFx intends to file another registration
statement regarding KFx’s stock within 90 days (in which case Arch’s
registration statement shall be delayed until the one hundred eighty (180) day
period ending after the commencement date of any such public offering of KFx’s
stock).



                        6.3       Arch shall be entitled to "piggy-back"
registration rights on all registrations of KFx (other than any S-4 and S-8
registrations) or on any demand registrations of



Page 9 of 16

--------------------------------------------------------------------------------

any other investor subject to the right, however, of KFx and its underwriters to
reduce the number of shares proposed to be registered by Arch in view of market
conditions.



                        6.4       KFx shall bear registration expenses
(exclusive of underwriting discounts and commissions) of any of Arch’s demand
and piggy-back registrations (but not including the expense of counsel of Arch).



                        6.5       These registration rights shall terminate when
Arch is entitled to sell all of its shares of Common Stock purchased or
purchasable hereunder pursuant to Rule 144 (including Rule 144(k)).



                        6.6       Arch and KFx shall cross-indemnify each other
in connection with any such registration statements in accordance with
prevailing industry standards.



                        6.7       If (a) the Registration Statement has not been
declared effective by the SEC on or before the 360th day after the date hereof
(the “Default Date”), or (b) Arch’s use of the prospectus forming a part of the
Registration Statement is suspended for more than 45 days in any 12-month
period, other than due to any action by Arch, KFx shall pay to Arch, as
liquidated damages, an amount equal to one quarter percent (.25%) of that
Tranche’s Purchase Price for each Share (adjusted for stock splits, stock
dividends, and stock combinations) then held by Arch and for each day after the
Default Date that the Registration Statement is not declared effective or for
each day in excess of 45 days in any 12 month period that  Arch’s use of the
Registration Statement is suspended.



            7.         Dispute Resolution.



                        7.1       The parties will attempt to settle any claim
or controversy relating to this Agreement through negotiation in good faith and
a spirit of mutual cooperation. If those attempts fail to achieve a settlement,
then the dispute will be mediated by a mutually acceptable mediator to be chosen
by the parties within 45 days after written notice by either party demanding
mediation. Neither party may unreasonably withhold consent to the selection of a
mediator, and the parties will share the costs of mediation equally. The
mediation hearing shall be conducted within 45 calendar days after the selection
of the mediator. Each party shall bear its own attorney’s fees and other costs.



                        7.2       Any dispute that cannot be resolved between
the parties through negotiation or mediation within 6 months of the date of the
initial demand for mediation by one of the parties may then be submitted to
arbitration for resolution under the provisions of Section 7.3.  The use of any
mediation procedures will not be construed under the doctrines of laches, waiver
or estoppel to affect adversely the rights of either party.  Nothing in this
Section 7 will prevent either party from resorting to judicial proceedings if
interim relief from a court is necessary to prevent serious and irreparable
injury to that party or to others.



                        7.3       Subject to the provisions of Section 7.1 and
7.2, any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
agreement to arbitrate, shall be determined by arbitration in Denver, Colorado,
before three arbitrators.  The arbitration shall be administered by JAMS
pursuant to its Comprehensive



Page 10 of 16

--------------------------------------------------------------------------------

Arbitration Rules and Procedures.  Judgment on the arbitration award may be
entered in any court having jurisdiction.  This clause shall not preclude
parties from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction.  The arbitrator may, in the arbitration award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.



            8.         Miscellaneous.



                        8.1       Notices.  All notices and other communications
under this Agreement shall be in writing and delivered (a) personally, (b) by
registered or certified mail with postage prepaid, and return receipt requested,
(c) by recognized overnight courier service with charges prepaid, or (d) by
facsimile transmission, directed to the intended recipient as follows:



If to KFx:

 

          

KFx Inc.

55 Madison Street, Suite 500

Denver, Colorado  80206-5810

Attention:  William G. Laughlin

Facsimile:  (303) 293-8430

 

If to Arch:

 

Arch Coal, Inc.

One CityPlace Drive, Suite 300

St. Louis, MO  63119

Attention:  General Counsel

Facsimile:  (314) 994-2734



            A notice or other communication shall be deemed delivered on the
earlier to occur of (i) its actual receipt, (ii) the fifth business day
following its deposit in registered or certified mail, with postage prepaid and
return receipt requested, (iii) the second business day following its deposit
with a recognized overnight courier service, with charges prepaid, or (iv) the
date it is sent by confirmed facsimile transmission (if sent before 4:00 p.m.
local time of the receiving party on a business day) or the next business day
(if sent after 4:00 p.m. of such local time or sent on a day that is not a
business day).  Either KFx or Arch may change the address to which notices and
other communications hereunder can be delivered by giving the other party notice
in the manner herein set forth.



                        8.2       Entire Agreement.  This Agreement, together
with the Master Agreement, constitutes the entire understanding between the
parties with respect to the subject matter hereof and supersedes all
negotiations, prior discussions or prior agreements and understandings relating
to such subject matter.



                        8.3       Amendment and Waiver.  This Agreement may not
be altered or amended, nor any rights hereunder be waived, except by an
instrument in writing and executed by the party or parties to be charged with
such amendment or waiver.  No waiver of any term, provision or



Page 11 of 16

--------------------------------------------------------------------------------

condition of this Agreement shall be deemed to be, or construed as, a further or
continuing waiver of any such term, provision or condition, or as a waiver of
any other term, provision or condition hereof.



                        8.4       Severability.  If any provision of this
Agreement is invalid or unenforceable in any jurisdiction, such provision shall
be fully severable from this Agreement and the other provisions hereof shall
remain in full force and effect in such jurisdiction and the remaining
provisions hereof shall be liberally construed to carry out the provisions and
intent hereof.  The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, nor shall the invalidity or
unenforceability of any provision of this Agreement with respect to any person
or entity affect the validity or enforceability of such provision with respect
to any other person or entity.



                        8.5       Relationship of Parties.  It is not the
intention of the parties to create, nor shall this Agreement be construed as
creating, a partnership, joint venture, agency relationship, trust or other
association that would render either party liable for the action of the other
party.  Neither party shall have any right, power or authority to act or to
create any duty or obligation, express or implied, on behalf of the other party,
or to hold itself out as a representative or agent of the other party.



                        8.6       Headings and References.  All references in
this Agreement to Schedules, Sections, Subsections, paragraphs, subparagraphs
and other subdivisions refer to the Schedules, Sections, Subsections,
paragraphs, subparagraphs and other subdivisions of this Agreement unless
expressly provided otherwise.  Titles and headings appearing at the beginning of
any subdivision are for convenience only and do not constitute any part of any
such subdivision and shall be disregarded in construing the language contained
in this Agreement.  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The phrases
“this Section,” “this Subsection” “this paragraph,” “this subparagraph” and
similar phrases refer only to the Sections, Subsections, paragraphs or
subparagraphs hereof in which the phrase occurs.  The word “or” is not
exclusive.  All references to days are to calendar days unless otherwise
specifically stated.  Pronouns in masculine, feminine and neuter gender shall be
construed to include any other gender.  Words in the singular form shall be
construed to include the plural and words in the plural form shall be construed
to include the singular, unless the context otherwise requires.



                        8.7       Assignment and Binding Effect.  Neither KFx
nor Arch may assign any portion of its rights or delegate any portion of its
duties or obligations under this Agreement without the prior written consent of
the other party, which consent shall not be unreasonably withheld.  This
Agreement shall be binding upon the parties hereto and, except as otherwise
prohibited, their respective successors and assigns.  Except for the parties
hereto, and their permitted successors and assigns, nothing in this Agreement,
express or implied, is intended to confer upon any other entity or person any
benefits, rights or remedies.



                        8.8       Announcements.  KFx and Arch shall consult
with each other with regard to all press releases and other announcements
concerning this Agreement or the transactions



Page 12 of 16

--------------------------------------------------------------------------------

provided for herein and, except as may be required by applicable laws or the
applicable rules and regulations of any governmental agency or stock exchange,
neither KFx nor Arch shall issue any such press release or make any other
announcement without the prior written consent of the other party.



                        8.9       Governing Law and Jurisdiction.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PROVISIONS THEREOF.



                        8.10     Execution and Counterparts.  This Agreement may
be executed in one or more original counterparts and shall become operative when
each party has executed and delivered at least one counterpart.  Each
counterpart shall be deemed to be an original for all purposes, and all
counterparts shall together constitute but one and the same instrument.  This
Agreement may be delivered by facsimile or similar transmission, and a facsimile
or similar transmission evidencing execution shall be effective as a valid and
binding agreement between the parties for all purposes.



                        8.11     Confidentiality Agreement.  On or before the
execution and delivery of this Agreement, Arch shall execute and deliver to KFx
a confidentiality letter in the form attached hereto as Exhibit A.



THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK








Page 13 of 16

--------------------------------------------------------------------------------

This Agreement is executed on the dates set forth below, to be effective as of
the date first set forth above.



                                    

KFx Inc.

 

 

By: /s/ JAMES P. IMBLER                                         

Name: James P. Imbler                                                

Title: Senior Vice President – Business Development    

 

 

Arch Coal, Inc.

 

 

By: /s/ HENRY BESTEN                                            

Name: Henry Besten                                                    

Title: Senior Vice President                                          








Page 14 of 16

--------------------------------------------------------------------------------

EXHIBIT A

 

CONFIDENTIALITY LETTER

 

 

KFx INC.

55 Madison Street, Suite 500

Denver, Colorado  80206-5810

 

 

_______________ __, 200__



Arch Coal, Inc.
One CityPlace Drive, Suite 300
St. Louis, MO  63119
Attention:  _______________



Dear _________:



In connection with your current discussions with us relating to a proposed
investment, KFx, Inc. (collectively with its subsidiaries and affiliates, the
“Company”) is prepared to make available to you certain information concerning
strategic and other matters (collectively, the “Confidential Materials”).  As a
condition to such Confidential Materials being furnished to Arch Coal, Inc. and
its directors, officers, employees, attorneys, accountants, consultants and
other advisors (collectively, the “Representatives”), you agree to treat any
Confidential Materials furnished to you or to your Representatives by or on
behalf of the Company in accordance with the provisions of this letter
agreement, and to take or abstain from taking certain other actions hereinafter
set forth.



The term “Confidential Material” shall be deemed to include all notes, analyses,
compilations, studies, interpretations or other documents or materials prepared
by you or your Representatives which contain, reflect or are based upon, in
whole or in part, the information furnished to you or your Representatives
pursuant hereto. 



You hereby agree that you and your Representatives shall use the Confidential
Material solely for the purpose of our discussions and in connection with
evaluating your potential investment in the Company, and not for any other
purpose, and that the Confidential Material will be kept strictly confidential
by you and your Representatives and not disclosed to any third party until such
time (if ever) that the Company publicly discloses such information.



In addition, you agree that, without the prior written consent of the Company,
you and your Representatives will not disclose to any other person the fact that
the Confidential Material has been made available to you, that discussions or
negotiations are taking place between us or any of the terms, conditions or
other facts with respect thereto (including the status thereof).



You understand and acknowledge that the Confidential Material contains material,
non-public information concerning the Company.  Pursuant to the U.S. federal
securities laws and other



Page 15 of 16

--------------------------------------------------------------------------------

laws governing insider trading, it is likely that you and your Representatives
would be limited in your or their ability to buy, sell or otherwise trade in
securities of the Company once in possession of the Confidential Material until
such time as the information contained therein becomes publicly available or
immaterial.  You further understand and agree that neither the Company nor any
of its Representatives shall have any liability to you or to any of your
Representatives relating to or resulting from the use of the Confidential
Material.  Upon request by the Company, you shall return all written
Confidential Material provided by or on behalf of the Company to the Company and
shall destroy all other Confidential Material in your possession.



This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware and may not be amended or terminated except
pursuant to a written agreement duly executed by you and the Company.  This
letter agreement may be executed in counterparts, each of which shall be deemed
an original.



Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned, whereupon this letter agreement shall
become a binding agreement between you and the Company as of the date above
written.



Very truly yours,

 

KFx INC.

 

 

                                                                       







Accepted and agreed as of
the date first written above:


ARCH COAL, INC.





By:                                                      

Name:                                                 

Title:                                                    








Page 16 of 16

